Title: To George Washington from the Citizens of Mero District, Southwest Territory, 13 August 1793
From: Citizens of Mero District, Southwest Territory
To: Washington, George



[c.13 August 1793]

 To GEORGE WASHINGTON, President of the United States. The MEMORIAL and PETITION of the Convention of Mero District.
WE, your memorialists being regularly chosen and fully authorised by the citizens of Mero, to represent the situation of our country, address you, sir, amidst dangers which threaten our total dissolution, without your aid.
We omit to speak of the outrages this frontier has suffered from

the insolence and barbarity of the Creeks and Cherokees ever since the first establishment of our settlement of Cumberland.
We request only to call your attention to the list of the killed and wounded since the treaty of Holston, amounting to one hundred and seventeen, which we enclose. This best proves how slender a tie, upon these barbarous people are treaties, without the restraint of coercion and fear. The loss of our property we name not.
What succour has been granted, tho’ liberal, each day’s melancholy experience shews to be inadequate to the protection of our lives. The despair of our fellow citizens causes a daily increase of population to the Spanish government.
Long experience emboldens us humbly to suggest, that while our hands are tied, and the enemy permitted to proceed without retaliation, we cannot flatter ourselves with any bounds to our calamities. How far it may, in general, be expedient to reconcile this enemy with presents and rewards, is not for us to decide; but we cannot help deploring, that, with respect to this country such treaties appear to have an evil tendency.
That our sufferings proceed not from any known provocation on our side, we appeal to the father of truth and mercy: Therefore, in full confidence of your humanity and justice, we pray, that we may be further assisted to support this frontier, which in our present situation is found to be in the utmost danger. We further petition, that to awe our enemies, this government may be permitted to retaliate upon the invaders and aggressors, or to demand them from their towns, if they pursue these insufferable violences: or, in case they refuse to deliver them up, that we may have the sanction of public authority to do ourselves justice; for we know not, in our present situation, to what despair the people may be driven.

DAVID WILSON, Chairman.  THOMAS DONNEL, Clerk.

